Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Thomas Ricardo Cirignani’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, Cirignani, an Illinois *29resident who has been a member of the State Bar of Georgia since 1998, admits that on February 3, 2003, he was convicted of possession of controlled drugs, a Class 1 felony, in violation of Illinois Statutes, Chapter 720, Section 570/402 (a) (7.5) (A) and that the conviction constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d).
Decided September 8, 2003.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Cirignani’s petition for the voluntary surrender of his license. Accordingly, the name of Thomas Ricardo Cirignani is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Cirignani is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.